 
Exhibit 10.1
 
THE MEN’S WEARHOUSE, INC.
 
2004 LONG-TERM INCENTIVE PLAN
 
(As Amended and Restated
Effective April 1, 2008)





--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Section  
ARTICLE I — ESTABLISHMENT, PURPOSE AND DURATION
       
Establishment
    1.1  
Purpose of the Plan
    1.2  
Duration of Authority to Make Grants Under the Plan
    1.3  
ARTICLE II — DEFINITIONS
       
Affiliate
    2.1  
Award
    2.2  
Award Agreement
    2.3  
Board
    2.4  
Cash-Based Award
    2.5  
Code
    2.6  
Committee
    2.7  
Company
    2.8  
Corporate Change
    2.9  
Covered Employee
    2.10  
Deferred Stock Unit
    2.11  
Deferred Stock Unit Award
    2.12  
Director
    2.13  
Disability
    2.14  
Dividend Equivalent
    2.15  
Effective Date
    2.16  
Employee
    2.17  
Exchange Act
    2.18  
Fair Market Value
    2.19  
Fiscal Year
    2.20  
Freestanding SAR
    2.21  
Holder
    2.22  
Incentive Stock Option or ISO
    2.23  
Mature Shares
    2.24  
Minimum Statutory Tax Withholding Obligation
    2.25  
Nonqualified Stock Option or NQSO
    2.26  
Option
    2.27  
Optionee
    2.28  
Option Price
    2.29  
Option Agreement
    2.30  
Other Stock-Based Award
    2.31  
Parent Corporation
    2.32  
Performance-Based Award
    2.33  
Performance-Based Compensation
    2.34  
Performance Goals
    2.35  
Performance Period
    2.36  
Performance Stock Award
    2.37  
Performance Unit Award
    2.38  
Period of Restriction
    2.39  
Plan
    2.40  
Restricted Stock
    2.41  
Restricted Stock Award
    2.42  


i



--------------------------------------------------------------------------------



 



              Section  
Retirement
    2.43  
Section 409A
    2.44  
Stock Appreciation Right or SAR
    2.45  
Stock
    2.46  
Subsidiary Corporation
    2.47  
Substantial Risk of Forfeiture
    2.48  
Tandem SAR
    2.49  
Ten Percent Stockholder
    2.50  
Termination of Employment
    2.51  
Termination of Service
    2.52  
TMW Group
    2.53  
ARTICLE III — ELIGIBILITY AND PARTICIPATION
       
Eligibility
    3.1  
Participation
    3.2  
ARTICLE IV — GENERAL PROVISIONS RELATING TO AWARDS
       
Authority to Grant Awards
    4.1  
Dedicated Shares; Maximum Awards
    4.2  
Shares That Count Against Limit
    4.3  
Non-Transferability
    4.4  
Requirements of Law
    4.5  
Changes in the Company’s Capital Structure
    4.6  
Election Under Section 83(b) of the Code
    4.7  
Forfeiture for Cause
    4.8  
Forfeiture Events
    4.9  
Award Agreements
    4.10  
Amendment of Award Agreements
    4.11  
Rights as Stockholder
    4.12  
Issuance of Shares of Stock
    4.13  
Restrictions on Stock Received
    4.14  
Compliance With Section 409A
    4.15  
Source of Shares Deliverable Under Awards
    4.16  
ARTICLE V — OPTIONS
       
Authority to Grant Options
    5.1  
Type of Options Available
    5.2  
Option Agreement
    5.3  
Option Price
    5.4  
Duration of Options
    5.5  
Amount Exercisable
    5.6  
Exercise of Options
    5.7  
Transferability of Options
    5.8  
Notification of Disqualifying Disposition
    5.9  
No Rights as Stockholder
    5.10  
$100,000 Limitation on Incentive Stock Options
    5.11  
ARTICLE VI — STOCK APPRECIATION RIGHTS
       
Authority to Grant Stock Appreciation Rights Awards
    6.1  
Type of Stock Appreciation Rights Available
    6.2  
General Terms
    6.3  


ii



--------------------------------------------------------------------------------



 



              Section  
Stock Appreciation Right Agreement
    6.4  
Term of Stock Appreciation Rights
    6.5  
Exercise of Freestanding SARs
    6.6  
Exercise of Tandem SARs
    6.7  
Payment of SAR Amount
    6.8  
Termination of Employment or Termination of Service
    6.9  
Nontransferability of SARs
    6.10  
No Rights as Stockholder
    6.11  
Restrictions on Stock Received
    6.12  
ARTICLE VII — RESTRICTED STOCK AWARDS
       
Restricted Stock Awards
    7.1  
Restricted Stock Award Agreement
    7.2  
Holder’s Rights as Stockholder
    7.3  
ARTICLE VIII — DEFERRED STOCK UNIT AWARDS
       
Authority to Grant Deferred Stock Unit Awards
    8.1  
Deferred Stock Unit Awards
    8.2  
Deferred Stock Unit Award Agreement
    8.3  
Dividend Equivalents
    8.4  
Form of Payment Under Deferred Stock Unit Award
    8.5  
Time of Payment Under Deferred Stock Unit Award
    8.6  
Holder’s Rights as Stockholder
    8.7  
ARTICLE IX — PERFORMANCE STOCK AND PERFORMANCE UNIT AWARDS
       
Authority to Grant Performance Stock and Performance Unit Awards
    9.1  
Time of Payment Under Performance Unit Award
    9.2  
Holder’s Rights as Stockholder With Respect to a Performance Stock Award
    9.3  
Increases Prohibited
    9.4  
Stockholder Approval
    9.5  
Dividend Equivalents
    9.6  
ARTICLE X — CASH-BASED AWARDS AND OTHER STOCK-BASED AWARDS
       
Authority to Grant Cash-Based Awards
    10.1  
Authority to Grant Other Stock-Based Awards
    10.2  
Value of Cash-Based Awards and Other Stock-Based Awards
    10.3  
Payment of Cash-Based Awards and Other Stock-Based Awards
    10.4  
Termination of Employment or Service
    10.5  
Nontransferability
    10.6  
ARTICLE XI — SUBSTITUTION AWARDS
       
ARTICLE XII — ADMINISTRATION
       
Awards
    12.1  
Authority of the Committee
    12.2  
Decisions Binding
    12.3  
No Liability
    12.4  
ARTICLE XIII — AMENDMENT OR TERMINATION OF PLAN
       
Amendment, Modification, Suspension, and Termination
    13.1  
Awards Previously Granted
    13.2  
ARTICLE XIV — MISCELLANEOUS
       
Unfunded Plan/No Establishment of a Trust Fund
    14.1  
No Employment Obligation
    14.2  


iii



--------------------------------------------------------------------------------



 



              Section  
Tax Withholding
    14.3  
Written Agreement
    14.4  
Indemnification of the Committee
    14.5  
Gender and Number
    14.6  
Severability
    14.7  
Headings
    14.8  
Other Compensation Plans
    14.9  
Other Awards
    14.10  
Successors
    14.11  
Law Limitations/Governmental Approvals
    14.12  
Delivery of Title
    14.13  
Inability to Obtain Authority
    14.14  
Investment Representations
    14.15  
Persons Residing Outside of the United States
    14.16  
No Fractional Shares
    14.17  
Arbitration of Disputes
    14.18  
Governing Law
    14.19  




iv



--------------------------------------------------------------------------------



 



THE MEN’S WEARHOUSE, INC.
2004 LONG-TERM INCENTIVE PLAN
(As Amended and Restated Effective April 1, 2008)
 
WITNESSETH:
 
WHEREAS, effective March 29, 2004, The Men’s Wearhouse, Inc. (the “Company”)
adopted The Men’s Wearhouse, Inc. 2004 Long-Term Incentive Plan (the “Plan”) for
the benefit of key employees of the Company and affiliates of the Company;
 
WHEREAS, the Company desires to allow non-employee directors of the Company to
receive awards under the Plan;
 
WHEREAS, the Company desires to restate the limitations set forth in the Plan on
the number of shares of stock available for awards granted or paid in shares of
stock to reflect the three-for-two stock split effected by the Company through
the payment of a 50 percent stock dividend to shareholders of record as of
May 31, 2005, and the Company desires to increase the aggregate number of shares
of stock with respect to which awards may be granted under the Plan by
1,210,059 shares; and
 
WHEREAS, the Company desires to amend and restate the Plan on behalf of itself
and on behalf of the other adopting entities;
 
NOW THEREFORE, the Plan is hereby amended and restated in its entirety as
follows, effective as of April 1, 2008, except insofar as an earlier effective
date is expressly specified.





--------------------------------------------------------------------------------



 



ARTICLE I

 
ESTABLISHMENT, PURPOSE AND DURATION
 
1.1 Establishment.  The Company has previously established the incentive
compensation plan known as “The Men’s Wearhouse, Inc. 2004 Long-Term Incentive
Plan”. The Plan permits the grant of Options (both Incentive Stock Options and
Nonqualified Stock Options), Stock Appreciation Rights, Restricted Stock,
Deferred Stock Units, Performance Stock Awards, Performance Units, Cash-Based
Awards, and Other Stock-Based Awards. The Plan became effective on March 29,
2004, the date the Plan was approved by the Board, which date was within one
year of the date the Plan was approved by the holders of at least a majority of
the outstanding shares of voting stock of the Company at a meeting of the
stockholders of the Company (the “Effective Date”), and shall remain in effect
as provided in Section 1.3.
 
1.2 Purpose of the Plan.  The purpose of the Plan is to reward certain
non-employee directors of the Company and certain corporate officers and other
employees of the Company and its Affiliates (collectively, the “TMW Group”) by
enabling them to acquire shares of common stock of the Company and to receive
other compensation based on the increase in value of the common stock of the
Company or certain other performance measures. The Plan is intended to advance
the best interests of the Company, its Affiliates and its stockholders by
providing those persons who have substantial responsibility for the direction,
management and growth of the TMW Group with additional performance incentives
and an opportunity to obtain or increase their proprietary interest in the
Company, thereby encouraging them to continue in their employment or affiliation
with the TMW Group.
 
1.3 Duration of Authority to Make Grants Under the Plan.  The Plan shall
continue indefinitely until it is terminated pursuant to Section 13.1. No Awards
may be granted under the Plan on or after the tenth anniversary of the Effective
Date. The applicable provisions of the Plan will continue in effect with respect
to an Award granted under the Plan for as long as such Award remains
outstanding.


I-1



--------------------------------------------------------------------------------



 



ARTICLE II

 
DEFINITIONS
 
The words and phrases defined in this Article shall have the meaning set out
below throughout the Plan, unless the context in which any such word or phrase
appears reasonably requires a broader, narrower or different meaning.
 
2.1 “Affiliate” means any corporation, partnership, limited liability company or
association, trust or other entity or organization which, directly or
indirectly, controls, is controlled by, or is under common control with, the
Company. For purposes of the preceding sentence, “control” (including, with
correlative meanings, the terms “controlled by” and “under common control
with”), as used with respect to any entity or organization, shall mean the
possession, directly or indirectly, of the power (a) to vote more than
50 percent (50%) of the securities having ordinary voting power for the election
of directors of the controlled entity or organization, or (b) to direct or cause
the direction of the management and policies of the controlled entity or
organization, whether through the ownership of voting securities or by contract
or otherwise.
 
2.2 “Award” means, individually or collectively, a grant under the Plan of
Incentive Stock Options, Nonqualified Stock Options, Stock Appreciation Rights,
Restricted Stock, Deferred Stock Units, Performance Stock Awards, Performance
Units, Cash-Based Awards, and Other Stock-Based Awards, in each case subject to
the terms and provisions of the Plan.
 
2.3 “Award Agreement” means an agreement that sets forth the terms and
conditions applicable to an Award granted under the Plan.
 
2.4 “Board” means the board of directors of the Company.
 
2.5 “Cash-Based Award” means an Award granted to a Holder pursuant to Article X.
 
2.6 “Code” means the United States Internal Revenue Code of 1986, as amended
from time to time.
 
2.7 “Committee” means (a) in the case of an Award granted to a Director, the
Board, and (b) in the case of any other Award granted under the Plan, a
committee of at least two persons, who are members of the Compensation Committee
of the Board and are appointed by the Compensation Committee of the Board, or,
to the extent it chooses to operate as the Committee, the Compensation Committee
of the Board. Each member of the Committee in respect of his or her
participation in any decision with respect to an Award that is intended to
satisfy the requirements of section 162(m) of the Code must satisfy the
requirements of “outside director” status within the meaning of section 162(m)
of the Code; provided, however, that the failure to satisfy such requirement
shall not affect the validity of the action of any committee otherwise duly
authorized and acting in the matter. As to Awards, grants or other transactions
that are authorized by the Committee and that are intended to be exempt under
Rule 16b-3, the requirements of Rule 16b-3(d)(1) with respect to committee
action must also be satisfied.
 
2.8 “Company” means The Men’s Wearhouse, Inc., a Texas corporation, or any
successor (by reincorporation, merger or otherwise).
 
2.9 “Corporate Change” shall have the meaning ascribed to that term in
Section 4.6(c).
 
2.10 “Covered Employee” means a Holder who is a “covered employee,” as defined
in section 162(m) of the Code and the regulations promulgated thereunder, or any
successor statute.
 
2.11 “Deferred Stock Unit” means a unit credited to a Holder’s ledger account
maintained by the Company pursuant to Article VIII.
 
2.12 “Deferred Stock Unit Award” means an Award granted pursuant to
Article VIII.
 
2.13 “Director” means a member of the Board who is not an Employee.
 
2.14 “Disability” means, effective for awards issued under the Plan that are
earned and vested on or after January 1, 2005, as determined by the Committee in
its discretion exercised in good faith, (a) in the case of an Award that is
exempt from the application of the requirements of Section 409A, a physical or
mental condition of the Holder that would entitle him to payment of disability
income payments under the Company’s long-term disability insurance policy or
plan for employees as then in effect; or in the event that the Holder is a
Director or is not covered,


II-1



--------------------------------------------------------------------------------



 



for whatever reason, under the Company’s long-term disability insurance policy
or plan for employees or in the event the Company does not maintain such a
long-term disability insurance policy, “Disability” means a permanent and total
disability as defined in section 22(e)(3) of the Code and (b) in the case of an
Award that is not exempt from the application of the requirements of
Section 409A, (i) the Holder is unable to engage in any substantial gainful
activity by reason of any medically determinable physical or mental impairment
that can be expected to result in death or can be expected to last for a
continuous period of not less than 12 months, or (ii) the Holder is, by reason
of any medically determinable physical or mental impairment that can be expected
to result in death or can be expected to last for a continuous period of not
less than 12 months, receiving income replacement benefits for a period of not
less than three months under an accident and health plan covering employees of
the Company. A determination of Disability may be made by a physician selected
or approved by the Committee and, in this respect, the Holder shall submit to an
examination by such physician upon request by the Committee.
 
2.15 “Dividend Equivalent” means a payment equivalent in amount to dividends
paid to the Company’s stockholders.
 
2.16 “Effective Date” shall have the meaning ascribed to that term in
Section 1.1.
 
2.17 “Employee” means (a) a person employed by the Company or any Affiliate as a
common law employee or (b) a person who has agreed to become a common law
employee of the Company or any Affiliate and is expected to become such within
six (6) months from the date of a determination made for purposes of the Plan.
 
2.18 “Exchange Act” means the United States Securities Exchange Act of 1934, as
amended from time to time.
 
2.19 “Fair Market Value” of the Stock as of any particular date means,
 
(a)  if the Stock is traded on a stock exchange,
 
(i) and if the Stock is traded on that date, the closing sale price of the Stock
on that date; or
 
(ii) and if the Stock is not traded on that date, the closing sale price of the
Stock on the last trading date immediately preceding that date;
 
as reported on the principal securities exchange on which the Stock is
traded; or
 

  (b)   if the Stock is traded in the over-the-counter market,

 
(i) and if the Stock is traded on that date, the average between the high bid
and low asked price on that date; or
 
(ii) and if the Stock is not traded on that date, the average between the high
bid and low asked price on the last trading date immediately preceding that
date;
 
as reported in such over-the-counter market; provided, however, that (x) if the
Stock is not so traded, or (y) if, in the discretion of the Committee, another
means of determining the fair market value of a share of Stock at such date
shall be necessary or advisable, the Committee may provide for another means for
determining such fair market value that complies with the requirements of
Section 409A.
 
2.20 “Fiscal Year” means the Company’s fiscal year.
 
2.21 “Freestanding SAR” means a SAR that is granted pursuant to Article VI
independently of any Option.
 
2.22 “Holder” means a person who has been granted an Award or any person who is
entitled to receive shares of Stock (and/or cash in the case of a Stock
Appreciation Right) under an Award.
 
2.23 “Incentive Stock Option” or “ISO” means an option which is intended, as
evidenced by its designation, as an incentive stock option within the meaning of
section 422 of the Code, the award of which contains such provisions (including
but not limited to the receipt of stockholder approval of the Plan, if the Award
is made prior to such approval) and is made under such circumstances and to such
persons as may be necessary to comply with that section.
 
2.24 “Mature Shares” means shares of Stock that the Holder has held for at least
six months.


II-2



--------------------------------------------------------------------------------



 



2.25 “Minimum Statutory Tax Withholding Obligation” means, with respect to an
Award, the amount the Company or an Affiliate is required to withhold for
federal, state and local taxes based upon the applicable minimum statutory
withholding rates required by the relevant tax authorities.
 
2.26 “Nonqualified Stock Option” or “NQSO” means an Option that is designated as
a nonqualified stock option. Any Option granted hereunder that is not designated
as an incentive stock option shall be deemed to be designated a nonqualified
stock option under the Plan and not an incentive stock option under the Code.
 
2.27 “Option” means an Incentive Stock Option or a Nonqualified Stock Option
granted pursuant to Article V.
 
2.28 “Optionee” means a person who is granted an Option under the Plan.
 
2.29 “Option Price” shall have the meaning ascribed to that term in Section 5.4.
 
2.30 “Option Agreement” means a written contract setting forth the terms and
conditions of an Option.
 
2.31 “Other Stock-Based Award” means an equity-based or equity-related Award not
otherwise described by the terms and provisions of the Plan that is granted
pursuant to Article X.
 
2.32 “Parent Corporation” means any corporation (other than the Company) in an
unbroken chain of corporations ending with the Company if, at the time of the
action or transaction, each of the corporations other than the Company owns
stock possessing 50 percent or more of the total combined voting power of all
classes of stock in one of the other corporations in the chain.
 
2.33 “Performance-Based Award” means a Performance Stock Award, a Performance
Unit, or a Cash-Based Award granted to a Holder under which the fulfillment of
performance goals determines the degree of payout or vesting.
 
2.34 “Performance-Based Compensation” means compensation under an Award that
satisfies the requirements of section 162(m) of the Code for deductibility of
remuneration paid to Covered Employees.
 
2.35 “Performance Goals” means one or more of the criteria described in
Article IX on which the performance goals applicable to an Award are based.
 
2.36 “Performance Period” means the period of time during which the performance
goals applicable to a Performance-Based Award must be met.
 
2.37 “Performance Stock Award” means an Award designated as a performance stock
award granted to a Holder pursuant to Article IX.
 
2.38 “Performance Unit Award” means an Award designated as a performance unit
award granted to a Holder pursuant to Article IX.
 
2.39 “Period of Restriction” means the period during which Restricted Stock is
subject to a substantial risk of forfeiture (based on the passage of time, the
achievement of Performance Goals, or upon the occurrence of other events as
determined by the Committee, in its discretion), as provided in Article VII.
 
2.40 “Plan” means The Men’s Wearhouse, Inc. 2004 Long-Term Incentive Plan, as
set forth in this document and as it may be amended from time to time.
 
2.41 “Restricted Stock” means shares of restricted Stock issued or granted under
the Plan pursuant to Article VII.
 
2.42 “Restricted Stock Award” means an authorization by the Committee to issue
or transfer Restricted Stock to a Holder.
 
2.43 “Retirement” means (a) in the case of an Employee, retirement in accordance
with the terms of a retirement plan that is qualified under section 401(a) of
the Code and maintained by the Company or an Affiliate in which the Holder is a
participant and (b) in the case of a Director, retirement from the Board in
accordance with the Board’s then applicable retirement policy.


II-3



--------------------------------------------------------------------------------



 



2.44 “Section 409A” means section 409A of the Code and Department of Treasury
rules and regulations issued thereunder.
 
2.45 “Stock Appreciation Right” or “SAR” means any stock appreciation right
granted pursuant to Article VI of the Plan.
 
2.46 “Stock” means the common stock of the Company, $.01 par value per share (or
such other par value as may be designated by act of the Company’s stockholders).
 
2.47 “Subsidiary Corporation” means any corporation (other than the Company) in
an unbroken chain of corporations beginning with the Company if, at the time of
the action or transaction, each of the corporations other than the last
corporation in an unbroken chain owns stock possessing 50 percent or more of the
total combined voting power of all classes of stock in one of the other
corporations in the chain.
 
2.48 “Substantial Risk of Forfeiture” shall have the meaning ascribed to that
term in Section 409A.
 
2.49 “Tandem SAR” means a SAR that is granted in connection with a related
Option pursuant to Article VI, the exercise of which shall require forfeiture of
the right to purchase a share of the Stock under the related Option (and when a
share of the Stock is purchased under the Option, the Tandem SAR shall similarly
be canceled).
 
2.50 “Ten Percent Stockholder” means an individual who, at the time the Option
is granted, owns stock possessing more than ten percent (10%) of the total
combined voting power of all classes of stock or series of the Company or of any
Parent Corporation or Subsidiary Corporation. An individual shall be considered
as owning the stock owned, directly or indirectly, by or for his brothers and
sisters (whether by the whole or half blood), spouse, ancestors and lineal
descendants; and stock owned, directly or indirectly, by or for a corporation,
partnership, estate or trust, shall be considered as being owned proportionately
by or for its stockholders, partners or beneficiaries.
 
2.51 “Termination of Employment” means, in the case of an Award issued to an
Employee other than an Incentive Stock Option, the termination of the Employee’s
employment relationship with the Company and all Affiliates. “Termination of
Employment” means, in the case of an Incentive Stock Option, the termination of
the Employee’s employment relationship with all of the Company, any Parent
Corporation, any Subsidiary Corporation and any parent or subsidiary corporation
(within the meaning of section 422(a)(2) of the Code) of any such corporation
that issues or assumes an Incentive Stock Option in a transaction to which
section 424(a) of the Code applies.
 
2.52 “Termination of Service” means, in the case of an Award issued to a
Director, the termination of the Director’s service on the Board.
 
2.53 “TMW Group” shall have the meaning ascribed to that term in Section 1.2.


II-4



--------------------------------------------------------------------------------



 



ARTICLE III
 
ELIGIBILITY AND PARTICIPATION
 
3.1 Eligibility.  The persons who are eligible to receive Awards under the Plan,
other than Incentive Stock Options, are key Employees who have substantial
responsibility for or involvement with the management and growth of one or more
members of the TMW Group and Directors. However, only those persons who are, on
the dates of grant, key employees of the Company or any Parent Corporation or
Subsidiary Corporation are eligible for grants of Incentive Stock Options under
the Plan.
 
3.2 Participation.  Subject to the terms and provisions of the Plan, the
Committee may, from time to time, select the eligible persons to whom Awards
shall be granted and shall determine the nature and amount of each Award.


III-1



--------------------------------------------------------------------------------



 



ARTICLE IV
 
GENERAL PROVISIONS RELATING TO AWARDS
 
4.1 Authority to Grant Awards.  The Committee may grant Awards to those key
Employees and Directors as the Committee shall from time to time determine,
under the terms and conditions of the Plan. Subject only to any applicable
limitations set out in the Plan, the number of shares of Stock or other value to
be covered by any Award to be granted under the Plan shall be as determined by
the Committee in its sole discretion.
 
4.2 Dedicated Shares; Maximum Awards.  The aggregate number of shares of Stock
with respect to which Awards may be granted under the Plan is 2,110,059. The
aggregate number of shares of Stock with respect to which Incentive Stock
Options may be granted under the Plan is 2,110,059. The aggregate number of
shares of Stock with respect to which Nonqualified Stock Options may be granted
under the Plan is 2,110,059. The aggregate number of shares of Stock with
respect to which Stock Appreciation Rights may be granted under the Plan is
2,110,059. The aggregate number of shares of Stock with respect to which
Restricted Stock Awards may be granted under the Plan is 1,055,030. The
aggregate number of shares of Stock with respect to which Performance Stock
Awards may be granted under the Plan is 1,055,030. The maximum number of shares
of Stock with respect to which Incentive Stock Options may be granted to an
Employee during a Fiscal Year is 300,000. The maximum number of shares of Stock
with respect to which Nonqualified Stock Options may be granted to an Employee
or Director during a Fiscal Year is 300,000. The maximum number of shares of
Stock with respect to which Stock Appreciation Rights may be granted to an
Employee or Director during a Fiscal Year is 300,000. The maximum number of
shares of Stock with respect to which Restricted Stock Awards may be granted to
an Employee or Director during a Fiscal Year is 225,000. The maximum amount with
respect to which Deferred Stock Unit Awards may be granted to an Employee or
Director during a Fiscal Year may not exceed in value the Fair Market Value of
225,000 shares of Stock determined as of the date of grant. The maximum number
of shares of Stock with respect to which Performance Stock Awards may be granted
to an Employee or Director during a Fiscal Year is 225,000. The maximum number
of shares of Stock with respect to which Performance Unit Awards may be granted
to an Employee or Director during a Fiscal Year is 225,000. The maximum number
of shares of Stock with respect to which Other Stock-Based Awards may be granted
to an Employee during a Fiscal Year is 225,000. The maximum aggregate amount
with respect to which Cash-Based Awards may be awarded or credited to an
Employee or Director during a Fiscal Year may not exceed in value $3,000,000
determined as of the date of grant. The maximum aggregate amount with respect to
which Performance Unit Awards may be awarded or credited to an Employee or
Director during a Fiscal Year may not exceed in value $3,000,000 determined as
of the date of grant. Each of the foregoing numerical limits stated in this
Section 4.2 shall be subject to adjustment in accordance with the provisions of
Section 4.6. The number of shares of Stock stated in this Section 4.2 shall also
be increased by such number of shares of Stock as become subject to substitute
Awards granted pursuant to Article XI; provided, however, that such increase
shall be conditioned upon the approval of the stockholders of the Company to the
extent stockholder approval is required by law or applicable stock exchange
rules.
 
4.3 Shares That Count Against Limit.
 
(a) If any outstanding Award expires or terminates for any reason, is settled in
cash in lieu of shares of Stock or any Award is surrendered, the shares of Stock
allocable to the unexercised portion of that Award may again be subject to an
Award granted under the Plan.
 
(b) For Awards granted under the Plan before April 1, 2008, if shares of Stock
are withheld from payment of the Award to satisfy tax obligations with respect
to such Award, such shares of Stock will not count against the aggregate number
of shares of Stock with respect to which Awards may be granted under the Plan.
For Awards granted under the Plan on or after April 1, 2008, if shares of Stock
are withheld from payment of the Award to satisfy tax obligations with respect
to such Award, such shares of Stock will count against the aggregate number of
shares of Stock with respect to which Awards may be granted under the Plan.
 
(c) If a Stock Appreciation Right is exercised, only the number of shares of
Stock actually issued shall be charged against the maximum number of shares of
Stock that may be delivered pursuant to Awards under the Plan.


IV-1



--------------------------------------------------------------------------------



 



4.4 Non-Transferability.  Except as specified in the applicable Award Agreement
or in a domestic relations court order, an Award shall not be transferable by
the Holder (whether for consideration or otherwise) other than by will or under
the laws of descent and distribution, and shall be exercisable, during the
Holder’s lifetime, only by him or her. Any attempted assignment of an Award in
violation of this Section 4.4 shall be null and void. In the discretion of the
Committee, any attempt to transfer an Award other than under the terms of the
Plan and the applicable Award Agreement may terminate the Award. No ISO granted
under the Plan may be sold, transferred, pledged, assigned or otherwise
alienated or hypothecated, other than by will or by the laws of descent and
distribution. Further, all ISOs granted to an Employee under the Plan shall be
exercisable during his or her lifetime only by the Employee, and after that
time, by the Employee’s heirs or estate.
 
4.5 Requirements of Law.  The Company shall not be required to sell or issue any
shares of Stock under any Award if issuing those shares of Stock would
constitute or result in a violation by the Holder or the Company of any
provision of any law, statute or regulation of any governmental authority.
Specifically, in connection with any applicable statute or regulation relating
to the registration of securities, upon exercise of any Option or pursuant to
any other Award, the Company shall not be required to issue any shares of Stock
unless the Committee has received evidence satisfactory to it to the effect that
the Holder will not transfer the shares of Stock except in accordance with
applicable law, including receipt of an opinion of counsel satisfactory to the
Company to the effect that any proposed transfer complies with applicable law.
The determination by the Committee on this matter shall be final, binding and
conclusive. The Company may, but shall in no event be obligated to, register any
shares of Stock covered by the Plan pursuant to applicable securities laws of
any country or any political subdivision. In the event the shares of Stock
issuable on exercise of an Option or pursuant to any other Award are not
registered, the Company may imprint on the certificate evidencing the shares of
Stock any legend that counsel for the Company considers necessary or advisable
to comply with applicable law, or, should the shares of Stock be represented by
book or electronic entry rather than a certificate, the Company may take such
steps to restrict transfer of the shares of Stock as counsel for the Company
considers necessary or advisable to comply with applicable law. The Company
shall not be obligated to take any other affirmative action in order to cause or
enable the exercise of an Option or any other Award, or the issuance of shares
of Stock pursuant thereto, to comply with any law or regulation of any
governmental authority.
 
4.6 Changes in the Company’s Capital Structure.
 
(a) The existence of outstanding Awards shall not affect in any way the right or
power of the Company or its stockholders to make or authorize any or all
adjustments, recapitalizations, reorganizations or other changes in the
Company’s capital structure or its business, any merger or consolidation of the
Company, any issue of bonds, debentures, preferred or prior preference shares
ahead of or affecting the Stock or Stock rights, the dissolution or liquidation
of the Company, any sale or transfer of all or any part of its assets or
business or any other corporate act or proceeding, whether of a similar
character or otherwise.
 
(b) If the Company shall effect a subdivision or consolidation of Stock or other
capital readjustment, the payment of a Stock dividend, or other increase or
reduction of the number of shares of Stock outstanding, without receiving
compensation therefor in money, services or property, then (1) the number, class
or series and per share price of Stock subject to outstanding Options or other
Awards under the Plan shall be appropriately adjusted (subject to the
restriction in Section 4.11 prohibiting repricing) in such a manner as to
entitle a Holder to receive upon exercise of an Option or other Award, for the
same aggregate cash consideration, the equivalent total number and class or
series of Stock the Holder would have received had the Holder exercised his or
her Option or other Award in full immediately prior to the event requiring the
adjustment, and (2) the number and class or series of Stock then reserved to be
issued under the Plan shall be adjusted by substituting for the total number and
class or series of Stock then reserved that number and class or series of Stock
that would have been received by the owner of an equal number of outstanding
shares of Stock of each class or series of Stock as the result of the event
requiring the adjustment.
 
(c) If while unexercised Options or other Awards remain outstanding under the
Plan (1) the Company shall not be the surviving entity in any merger,
consolidation or other reorganization (or survives only as a subsidiary of an
entity other than an entity that was wholly-owned by the Company immediately
prior to such merger, consolidation or other reorganization), (2) the Company
sells, leases or exchanges or agrees to sell,


IV-2



--------------------------------------------------------------------------------



 



lease or exchange all or substantially all of its assets to any other person or
entity (other than an entity wholly-owned by the Company), (3) the Company is to
be dissolved or (4) the Company is a party to any other corporate transaction
(as defined under section 424(a) of the Code and applicable Department of
Treasury regulations) that is not described in clauses (1), (2) or (3) of this
sentence (each such event is referred to herein as a “Corporate Change”), then,
except as otherwise provided in an Award Agreement or another agreement between
the Holder and the Company (provided that such exceptions shall not apply in the
case of a reincorporation merger), or as a result of the Committee’s
effectuation of one or more of the alternatives described below, there shall be
no acceleration of the time at which any Award then outstanding may be
exercised, and no later than ten days after the approval by the stockholders of
the Company of such Corporate Change, the Committee, acting in its sole and
absolute discretion without the consent or approval of any Holder, shall act to
effect one or more of the following alternatives, which may vary among
individual Holders and which may vary among Awards held by any individual Holder
(provided that, with respect to a reincorporation merger in which Holders of the
Company’s ordinary shares will receive one ordinary share of the successor
corporation for each ordinary share of the Company, none of such alternatives
shall apply and, without Committee action, each Award shall automatically
convert into a similar award of the successor corporation exercisable for the
same number of ordinary shares of the successor as the Award was exercisable for
ordinary shares of Stock of the Company):
 
(1) accelerate the time at which some or all of the Awards then outstanding may
be exercised so that such Awards may be exercised in full for a limited period
of time on or before a specified date (before or after such Corporate Change)
fixed by the Committee, after which specified date all such Awards that remain
unexercised and all rights of Holders thereunder shall terminate;
 
(2) require the mandatory surrender to the Company by all or selected Holders of
some or all of the then outstanding Awards held by such Holders (irrespective of
whether such Awards are then exercisable under the provisions of the Plan or the
applicable Award Agreement evidencing such Award) as of a date, before or after
such Corporate Change, specified by the Committee, in which event the Committee
shall thereupon cancel such Award and the Company shall pay to each such Holder
an amount of cash per share equal to the excess, if any, of the per share price
offered to stockholders of the Company in connection with such Corporate Change
over the exercise prices under such Award for such shares;
 
(3) with respect to all or selected Holders, have some or all of their then
outstanding Awards (whether vested or unvested) assumed or have a new award of a
similar nature substituted for some or all of their then outstanding Awards
under the Plan (whether vested or unvested) by an entity which is a party to the
transaction resulting in such Corporate Change and which is then employing such
Holder or which is affiliated or associated with such Holder in the same or a
substantially similar manner as the Company prior to the Corporate Change, or a
parent or subsidiary of such entity, provided that (A) such assumption or
substitution is on a basis where the excess of the aggregate fair market value
of the Stock subject to the Award immediately after the assumption or
substitution over the aggregate exercise price of such Stock is equal to the
excess of the aggregate fair market value of all Stock subject to the Award
immediately before such assumption or substitution over the aggregate exercise
price of such Stock, and (B) the assumed rights under such existing Award or the
substituted rights under such new Award, as the case may be, will have the same
terms and conditions as the rights under the existing Award assumed or
substituted for, as the case may be;
 
(4) provide that the number and class or series of Stock covered by an Award
(whether vested or unvested) theretofore granted shall be adjusted so that such
Award when exercised shall thereafter cover the number and class or series of
Stock or other securities or property (including, without limitation, cash) to
which the Holder would have been entitled pursuant to the terms of the agreement
or plan relating to such Corporate Change if, immediately prior to such
Corporate Change, the Holder had been the holder of record of the number of
shares of Stock then covered by such Award; or
 
(5) make such adjustments to Awards then outstanding as the Committee deems
appropriate to reflect such Corporate Change (provided, however, that the
Committee may determine in its sole and absolute discretion that no such
adjustment is necessary).


IV-3



--------------------------------------------------------------------------------



 



In effecting one or more of the alternatives set out in paragraphs (3), (4) or
(5) immediately above, and except as otherwise may be provided in an Award
Agreement, the Committee, in its sole and absolute discretion and without the
consent or approval of any Holder, may accelerate the time at which some or all
Awards then outstanding may be exercised.
 
(d) In the event of changes in the outstanding Stock by reason of
recapitalizations, reorganizations, mergers, consolidations, combinations,
exchanges or other relevant changes in capitalization occurring after the date
of the grant of any Award and not otherwise provided for by this Section 4.6,
any outstanding Award and any Award Agreement evidencing such Award shall be
subject to adjustment by the Committee in its sole and absolute discretion as to
the number and price of Stock or other consideration subject to such Award. In
the event of any such change in the outstanding Stock, the aggregate number of
shares of Stock available under the Plan may be appropriately adjusted by the
Committee, whose determination shall be conclusive.
 
(e) After a merger of one or more corporations into the Company or after a
consolidation of the Company and one or more corporations in which the Company
shall be the surviving corporation, each Holder shall be entitled to have his
Restricted Stock appropriately adjusted based on the manner in which the shares
of Stock were adjusted under the terms of the agreement of merger or
consolidation.
 
(f) The issuance by the Company of stock of any class or series, or securities
convertible into, or exchangeable for, stock of any class or series, for cash or
property, or for labor or services either upon direct sale or upon the exercise
of rights or warrants to subscribe for them, or upon conversion or exchange of
stock or obligations of the Company convertible into, or exchangeable for, stock
or other securities, shall not affect, and no adjustment by reason of such
issuance shall be made with respect to, the number, class or series, or price of
shares of Stock then subject to outstanding Options or other Awards.
 
4.7 Election Under Section 83(b) of the Code.  No Holder shall exercise the
election permitted under section 83(b) of the Code with respect to any Award
without the prior written approval of the Chief Financial Officer of the
Company. Any Holder who makes an election under section 83(b) of the Code with
respect to any Award without the prior written approval of the Chief Financial
Officer of the Company may, in the discretion of the Committee, forfeit any or
all Awards granted to him or her under the Plan.
 
4.8 Forfeiture for Cause.  Notwithstanding any other provision of the Plan or an
Award Agreement, if the Committee finds by a majority vote that a Holder, before
or after his Termination of Employment or severance of affiliation relationship
with the Company and all Affiliates, (a) committed fraud, embezzlement, theft,
felony or an act of dishonesty in the course of his employment by or affiliation
with the Company or an Affiliate which conduct damaged the Company or an
Affiliate, (b) disclosed trade secrets of the Company or an Affiliate or
(c) violated the terms of any non-competition, non-disclosure or similar
agreement with respect to the Company or any Affiliate to which the Holder is a
party, then as of the date the Committee makes its finding some or all Awards
awarded to the Holder (including vested Awards that have been exercised, vested
Awards that have not been exercised and Awards that have not yet vested), as
determined by the Committee in its sole discretion, and all net proceeds
realized with respect to any such Awards, will be forfeited to the Company on
such terms as determined by the Committee. The findings and decision of the
Committee with respect to such matter, including those regarding the acts of the
Holder and the damage done to the Company, will be final for all purposes. No
decision of the Committee, however, will affect the finality of the discharge of
the individual by the Company or an Affiliate or severance of the individual’s
affiliation with the Company and all Affiliates.
 
4.9 Forfeiture Events.  The Committee may specify in an Award Agreement that the
Holder’s rights, payments, and benefits with respect to an Award shall be
subject to reduction, cancellation, forfeiture, or recoupment upon the
occurrence of certain specified events, in addition to any otherwise applicable
vesting or performance conditions of an Award. Such events may include, but
shall not be limited to, Termination of Employment for cause, termination of the
Holder’s provision of services to the Company or its Affiliates, violation of
material policies of the TMW Group, breach of noncompetition, confidentiality,
or other restrictive covenants that may apply to the Holder, or other conduct by
the Holder that is detrimental to the business or reputation of the TMW Group.


IV-4



--------------------------------------------------------------------------------



 



4.10 Award Agreements.  Each Award shall be embodied in a written Award
Agreement that shall be subject to the terms and conditions of the Plan. The
Award Agreement shall be signed by an executive officer of the Company, other
than the Holder, on behalf of the Company, and may be signed by the Holder to
the extent required by the Committee. The Award Agreement may specify the effect
of a change in control of the Company on the Award. The Award Agreement may
contain any other provisions that the Committee in its discretion shall deem
advisable which are not inconsistent with the terms and provisions of the Plan.
 
4.11 Amendments of Award Agreements.  The terms of any outstanding Award under
the Plan may be amended from time to time by the Committee in its discretion in
any manner that it deems appropriate and that is consistent with the terms of
the Plan. However, no such amendment shall adversely affect in a material manner
any right of a Holder without his or her written consent. Except as specified in
Section 4.6(c), the Committee may not directly or indirectly lower the exercise
price of a previously granted Option or the grant price of a previously granted
SAR.
 
4.12 Rights as Stockholder.  A Holder shall not have any rights as a stockholder
with respect to Stock covered by an Option, a SAR, a DSU or a Performance Unit
Award payable in Stock until the date, if any, such Stock is issued by the
Company; and, except as otherwise provided in Section 4.6, no adjustment for
dividends, or otherwise, shall be made if the record date therefor is prior to
the date of issuance of such Stock.
 
4.13 Issuance of Shares of Stock.  Shares of Stock, when issued, may be
represented by a certificate or by book or electronic entry.
 
4.14 Restrictions on Stock Received.  The Committee may impose such conditions
and/or restrictions on any shares of Stock issued pursuant to an Award as it may
deem advisable or desirable. These restrictions may include, but shall not be
limited to, a requirement that the Holder hold the shares of Stock for a
specified period of time.
 
4.15 Compliance With Section 409A.  Awards shall be designed, granted and
administered in such a manner that they are either exempt from the application
of, or comply with, the requirements of Section 409A. If the Committee
determines that an Award, Award Agreement, payment, distribution, deferral
election, transaction, or any other action or arrangement contemplated by the
provisions of the Plan would, if undertaken, cause a Holder to become subject to
additional taxes under Section 409A, then unless the Committee specifically
provides otherwise, such Award, Award Agreement, payment, distribution, deferral
election, transaction or other action or arrangement shall not be given effect
to the extent it causes such result and the related provisions of the Plan
and/or Award Agreement will be deemed modified, or, if necessary, suspended in
order to comply with the requirements of Section 409A to the extent determined
appropriate by the Committee, in each case without the consent of or notice to
the Holder. The exercisability of an Option or a SAR shall not be extended to
the extent that such extension would subject the Holder to additional taxes
under Section 409A. This Section 4.15 is effective for awards issued under the
Plan that are earned and vested on or after January 1, 2005.
 
4.16 Source of Shares Deliverable Under Awards.  Any shares of Stock delivered
pursuant to an Award may consist, in whole or in part, of authorized and
unissued shares of Stock or of treasury shares of Stock.


IV-5



--------------------------------------------------------------------------------



 



ARTICLE V
 
OPTIONS
 
5.1 Authority to Grant Options.  Subject to the terms and provisions of the
Plan, the Committee, at any time, and from time to time, may grant Options under
the Plan to eligible persons in such number and upon such terms as the Committee
shall determine.
 
5.2 Type of Options Available.  Options granted under the Plan may be Incentive
Stock Options intended to satisfy the requirements of section 422 of the Code or
Nonqualified Stock Options that are not intended to satisfy the requirements of
section 422 of the Code.
 
5.3 Option Agreement.  Each Option grant under the Plan shall be evidenced by an
Option Agreement that shall specify (a) whether the Option is intended to be an
ISO or a NQSO, (b) the Option Price, (c) the duration of the Option, (d) the
number of shares of Stock to which the Option pertains, (e) the exercise
restrictions applicable to the Option, and (f) such other provisions as the
Committee shall determine that are not inconsistent with the terms and
provisions of the Plan. Notwithstanding the designation of an Option as an ISO
in the applicable Option Agreement, to the extent the limitations of section 422
of the Code are exceeded with respect to the Option, the portion of the Option
in excess of the limitation shall be treated as a NQSO. Effective for Options
granted under the Plan on or after January 1, 2005, an Option granted under the
Plan may not be granted with any Dividend Equivalents rights.
 
5.4 Option Price.  The price at which shares of Stock may be purchased under an
Option (the “Option Price”) shall not be less than 100 percent (100%) of the
Fair Market Value of the shares of Stock on the date the Option is granted.
However, in the case of a Ten Percent Stockholder, the Option Price for an
Incentive Stock Option shall not be less than 110 percent (110%) of the Fair
Market Value of the shares of Stock on the date the Incentive Stock Option is
granted. Subject to the limitations set forth in the preceding sentences of this
Section 5.4, the Committee shall determine the Option Price for each grant of an
Option under the Plan.
 
5.5 Duration of Options.  An Option shall not be exercisable after the earlier
of (i) the general term of the Option specified in Section 5.5(a), or (ii) the
period of time specified herein that follows the Optionee’s death, Disability,
Retirement or other Termination of Employment or Termination of Service. Unless
the Optionee’s applicable Option Agreement specifies otherwise, an Option shall
not continue to vest after the Optionee’s Termination of Employment or
Termination of Service for any reason other than the death or Disability of the
Optionee.
 
(a) General Term of Option.  Unless the Option Agreement specifies a shorter
general term, an Option shall expire on the tenth anniversary of the date the
Option is granted. Notwithstanding the foregoing, unless the Option Agreement
specifies a shorter term, in the case of an Incentive Stock Option granted to a
Ten Percent Stockholder, the Option shall expire on the fifth anniversary of the
date the Option is granted.
 
(b) Early Termination of Option Due to Termination of Employment or Termination
of Service Other Than for Death, Disability or Retirement.  Except as may be
otherwise expressly provided by the Committee in an Option Agreement, an Option
shall terminate on the earlier of (1) the date of the expiration of the general
term of the Option or (2) the date that is one day less than one month after the
date of the Optionee’s Termination of Employment or Termination of Service,
whether with or without cause, for any reason other than the death, Disability
or Retirement of the Optionee, during which period the Optionee shall be
entitled to exercise the Option in respect of the number of shares of Stock that
the Optionee would have been entitled to purchase had the Optionee exercised the
Option on the date of such Termination of Employment or Termination of Service.
The Committee shall determine whether an authorized leave of absence, absence on
military or government service, or any other absence from service shall
constitute a termination of the employment relationship between the Optionee and
the Company and all Affiliates. Notwithstanding the foregoing, in the case of an
Incentive Stock Option, if an Optionee has an authorized leave of absence from
employment with the Company, a Parent Corporation or a Subsidiary Corporation
that exceeds 90 days and the Optionee’s right to reemployment is not guaranteed
by either statute or contract, the Optionee will be deemed to incur a
Termination of Employment on the 91st day of such leave.


V-1



--------------------------------------------------------------------------------



 



(c) Early Termination of Option Due to Death.  Unless the Committee specifies
otherwise in the applicable Option Agreement, in the event of the Optionee’s
Termination of Employment or Termination of Service due to death before the date
of expiration of the general term of the Option, the Optionee’s Option shall
terminate on the earlier of the date of expiration of the general term of the
Option or the first anniversary of the date of the Optionee’s death, during
which period the Optionee’s executors or administrators or such persons to whom
such Options were transferred by will or by the laws of descent and
distribution, shall be entitled to exercise the Option in respect of the number
of shares of Stock that the Optionee would have been entitled to purchase had
the Optionee exercised the Option on the date of his death.
 
(d) Early Termination of Option Due to Disability.  Unless the Committee
specifies otherwise in the applicable Option Agreement, in the event of the
Termination of Employment or Termination of Service due to Disability before the
date of the expiration of the general term of the Option, the Optionee’s Option
shall terminate on the earlier of the expiration of the general term of the
Option or the first anniversary of the date of the Termination of Employment or
Termination of Service due to Disability, during which period the Optionee shall
be entitled to exercise the Option in respect of the number of shares of Stock
that the Optionee would have been entitled to purchase had the Optionee
exercised the Option on the date of such Termination of Employment or
Termination of Service.
 
(e) Early Termination of Option Due to Retirement.  Unless the Committee
specifies otherwise in the applicable Option Agreement, in the event of the
Optionee’s Termination of Employment or Termination of Service due to Retirement
before the date of the expiration of the general term of the Option, the
Optionee’s Option shall terminate on the earlier of the expiration of the
general term of the Option or the first anniversary of the date of the
Termination of Employment or Termination of Service due to Retirement, during
which period the Optionee shall be entitled to exercise the Option in respect of
the number of shares of Stock that the Optionee would have been entitled to
purchase had the Optionee exercised the Option on the date of such Termination
of Employment or Termination of Service.
 
After the death of the Optionee, the Optionee’s executors, administrators or any
person or persons to whom the Optionee’s Option may be transferred by will or by
the laws of descent and distribution, shall have the right, at any time prior to
the termination of the Option to exercise the Option, in respect to the number
of all of the remaining unexercised and unexpired shares of Stock subject to the
Option.
 
5.6 Amount Exercisable.  Each Option may be exercised at the time, in the manner
and subject to the conditions the Committee specifies in the Option Agreement in
its sole discretion. Unless the Committee specifies otherwise in an applicable
Option Agreement, an Option Agreement shall set forth the following terms
regarding the exercise of the Option covered by the Option Agreement:
 
(a) No Option granted under the Plan may be exercised until an Optionee has
completed one year of continuous employment with the Company or any subsidiary
of the Company or one year of service on the Board following the date of grant;
 
(b) Beginning on the day after the first anniversary of the date of grant, an
Option may be exercised up to 1/3 of the shares subject to the Option;
 
(c) After the expiration of each succeeding anniversary date of the date of
grant, the Option may be exercised up to an additional 1/3 of the shares
initially subject to the Option, so that after the expiration of the third
anniversary of the date of grant, the Option shall be exercisable in full;
 
(d) To the extent not exercised, installments shall be cumulative and may be
exercised in whole or in part until the Option expires on the tenth anniversary
of the date of grant.
 
However, the Committee, in its discretion, may change the terms of exercise so
that any Option may be exercised so long as it is valid and outstanding from
time to time in part or as a whole in such manner and subject to such conditions
as the Committee may set. In addition, the Committee, in its discretion, may
accelerate the time in which any outstanding Option may be exercised. However,
in no event shall any Option be exercisable on or after the tenth anniversary of
the date of the grant of the Option.


V-2



--------------------------------------------------------------------------------



 



5.7 Exercise of Options.
 
(a) General Method of Exercise.  Subject to the terms and provisions of the Plan
and an Optionee’s Option Agreement, Options may be exercised in whole or in part
from time to time by the delivery of written notice in the manner designated by
the Committee stating (1) that the Optionee wishes to exercise such option on
the date such notice is so delivered, (2) the number of shares of Stock with
respect to which the Option is to be exercised and (3) the address to which the
certificate representing such shares of Stock should be mailed. Except in the
case of exercise by a third party broker as provided below, in order for the
notice to be effective the notice must be accompanied by payment of the Option
Price and any applicable tax withholding amounts which must be made at the time
of exercise by any combination of the following: (a) cash, certified check, bank
draft or postal or express money order for an amount equal to the Option Price
under the Option, (b) Mature Shares with a Fair Market Value on the date of
exercise equal to the Option Price under the Option (if approved in advance by
the Committee or an executive officer of the Company), (c) an election to make a
cashless exercise through a registered broker-dealer (if approved in advance by
the Committee or an executive officer of the Company) or (d) except as specified
below, any other form of payment which is acceptable to the Committee. If Mature
Shares are used for payment by the Optionee, the aggregate Fair Market Value of
the shares of Stock tendered must be equal to or less than the aggregate Option
Price of the shares of Stock being purchased upon exercise of the Option, and
any difference must be paid by cash, certified check, bank draft or postal or
express money order payable to the order of the Company.
 
If, at the time of receipt by the Company or its delegate of such written
notice, (i) the Company has unrestricted surplus in an amount not less than the
Option Price of such shares of Stock, (ii) all accrued cumulative preferential
dividends and other current preferential dividends on all outstanding shares of
preferred stock of the Company have been fully paid, (iii) the acquisition by
the Company of its own shares of Stock for the purpose of enabling such Optionee
to exercise such Option is otherwise permitted by applicable law, does not
require any vote or consent of any stockholder of the Company and does not
violate the terms of any agreement to which the Company is a party or by which
it is bound, and (iv) there shall have been adopted, and there shall be in full
force and effect, a resolution of the Board authorizing the acquisition by the
Company of its own shares of stock for such purpose, then such Optionee may
deliver to the Company, in payment of the Option Price of the shares of Stock
with respect to which such Option is exercised, (x) certificates registered in
the name of such Optionee that represent a number of shares of stock legally and
beneficially owned by such Optionee (free of all liens, claims and encumbrances
of every kind) and having a Fair Market Value on the date of receipt by the
Company or its delegate of such written notice that is not greater than the
Option Price of the shares of Stock with respect to which such Option is to be
exercised, such certificates to be accompanied by stock powers duly endorsed in
blank by the record holder of the shares of Stock represented by such
certificates, with the signature of such record holder guaranteed by a national
banking association, and (y) if the Option Price of the shares of Stock with
respect to which such Option is to be exercised exceeds such Fair Market Value,
a cashier’s check drawn on a national banking association and payable to the
order of the Company, in an amount, in United States dollars, equal to the
amount of such excess. Notwithstanding the provisions of the immediately
preceding sentence, the Committee, in its sole discretion, may refuse to accept
shares of Stock in payment of the Option Price of the shares of Stock with
respect to which such Option is to be exercised and, in that event, any
certificates representing shares of Stock that were received by the Company or
its delegate with such written notice shall be returned to such Optionee,
together with notice by the Company or its delegate to such Optionee of the
refusal of the Committee to accept such shares of Stock. If, at the expiration
of seven business days after the delivery to such Optionee of such written
notice from the Company or its delegate, such Optionee shall not have delivered
to the Company or its delegate a cashier’s check drawn on a national banking
association and payable to the order of the Company in an amount, in United
States dollars, equal to the Option Price of the shares of Stock with respect to
which such Option is to be exercised, such written notice from the Optionee to
the Company or its delegate shall be ineffective to exercise such Option.
 
Whenever an Option is exercised by exchanging shares of Stock owned by the
Optionee, the Optionee shall deliver to the Company or its delegate certificates
registered in the name of the Optionee representing a number of shares of Stock
legally and beneficially owned by the Optionee, free of all liens, claims, and
encumbrances of every kind, accompanied by stock powers duly endorsed in blank
by the record holder of the shares represented by the certificates, (with
signature guaranteed by a commercial bank or trust company or by a brokerage
firm having a membership on a registered national stock exchange). The delivery
of certificates upon the exercise of Option is


V-3



--------------------------------------------------------------------------------



 



subject to the condition that the person exercising the Option provide the
Company with the information the Company might reasonably request pertaining to
exercise, sale or other disposition of an Option.
 
(b) Issuance of Shares.  Subject to Section 4.4 and Section 5.7(c), as promptly
as practicable after receipt of written notification and payment, in the form
required by Section 5.7(a), of an amount of money necessary to satisfy any
withholding tax liability that may result from the exercise of such Option, the
Company shall deliver to the Optionee certificates for the number of shares with
respect to which the Option has been exercised, issued in the Optionee’s name.
Delivery of the shares shall be deemed effected for all purposes when a stock
transfer agent of the Company shall have deposited the certificates in the
United States mail, addressed to the Optionee, at the address specified by the
Optionee.
 
(c) Exercise Through Third-Party Broker.  The Committee may permit an Optionee
to elect to pay the Option Price and any applicable tax withholding resulting
from such exercise by authorizing a third-party broker to sell all or a portion
of the shares of Stock acquired upon exercise of the Option and remit to the
Company a sufficient portion of the sale proceeds to pay the Option Price and
any applicable tax withholding resulting from such exercise.
 
(d) Limitations on Exercise Alternatives.  The Committee shall not permit an
Optionee to pay such Optionee’s Option Price upon the exercise of an Option by
having the Company reduce the number of shares of Stock that will be delivered
pursuant to the exercise of the Option. In addition, the Committee shall not
permit an Optionee to pay such Optionee’s Option Price upon the exercise of an
Option by using shares of Stock other than Mature Shares. An Option may not be
exercised for a fraction of a share of Stock.
 
5.8 Transferability of Options.
 
(a) Incentive Stock Options.  No ISO granted under the Plan may be sold,
transferred, pledged, assigned or otherwise alienated or hypothecated, other
than by will or by the laws of descent and distribution. Further, all ISOs
granted to an Optionee under the Plan shall be exercisable during his or her
lifetime only by the Optionee, and after that time, by the Optionee’s heirs or
estate.
 
(b) Nonqualified Stock Options.    Except as otherwise provided in an Optionee’s
Option Agreement, no NQSO granted under the Plan may be sold, transferred,
pledged, assigned, or otherwise alienated or hypothecated, other than by will or
by the laws of descent and distribution. Further, except as otherwise provided
in an Optionee’s Option Agreement, all NQSOs granted to an Optionee under the
Plan shall be exercisable during his or her lifetime only by such Optionee.
 
Any attempted assignment of an Option in violation of this Section 5.8 shall be
null and void.
 
5.9 Notification of Disqualifying Disposition.  If any Optionee shall make any
disposition of shares of Stock issued pursuant to the exercise of an ISO under
the circumstances described in section 421(b) of the Code (relating to certain
disqualifying dispositions), such Optionee shall notify the Company of such
disposition within ten (10) days thereof.
 
5.10 No Rights as Stockholder.  An Optionee shall not have any rights as a
stockholder with respect to Stock covered by an Option until the date a stock
certificate for such Stock is issued by the Company; and, except as otherwise
provided in Section 4.6, no adjustment for dividends, or otherwise, shall be
made if the record date therefor is prior to the date of issuance of such
certificate.
 
5.11 $100,000 Limitation on Incentive Stock Options.  To the extent that the
aggregate Fair Market Value of Stock with respect to which Incentive Stock
Options first become exercisable by a Holder in any calendar year exceeds
$100,000, taking into account both shares of Stock subject to Incentive Stock
Options under the Plan and Stock subject to incentive stock options under all
other plans of the Company, such Options shall be treated as Nonqualified Stock
Options. For this purpose, the “Fair Market Value” of the Stock subject to
Options shall be determined as of the date the Options were awarded. In reducing
the number of Options treated as Incentive Stock Options to meet the $100,000
limit, the most recently granted Options shall be reduced first. To the extent a
reduction of simultaneously granted Options is necessary to meet the $100,000
limit, the Committee may, in the manner and to the extent permitted by law,
designate which shares of Stock are to be treated as shares acquired pursuant to
the exercise of an Incentive Stock Option.


V-4



--------------------------------------------------------------------------------



 



ARTICLE VI
 
STOCK APPRECIATION RIGHTS
 
6.1 Authority to Grant Stock Appreciation Rights Awards.  Subject to the terms
and provisions of the Plan, the Committee, at any time, and from time to time,
may grant Stock Appreciation Rights under the Plan to eligible persons in such
number and upon such terms as the Committee shall determine. Subject to the
terms and conditions of the Plan, the Committee shall have complete discretion
in determining the number of SARs granted to each Holder and, consistent with
the provisions of the Plan, in determining the terms and conditions pertaining
to such SARs.
 
6.2 Type of Stock Appreciation Rights Available.  SARs granted under the Plan
may be Freestanding SARs, Tandem SARs or any combination of these forms of SARs.
 
6.3 General Terms.  Subject to the terms and conditions of the Plan, a SAR
granted under the Plan shall confer on the recipient a right to receive, upon
exercise thereof, a cash amount equal to the excess of (a) the Fair Market Value
of one share of the Stock on the date of exercise over (b) the grant price of
the SAR, which shall not be less than 100 percent of the Fair Market Value of
one share of the Stock on the date of grant of the SAR and in no event less than
par value of one share of the Stock. The grant price of a Freestanding SAR shall
not be less than the Fair Market Value of a share of the Stock on the date of
grant of the SAR. The grant price of a Tandem SAR shall equal the Option Price
of the Option which is related to the Tandem SAR. Effective for SARs granted
under the Plan on or after January 1, 2005, a SAR granted under the Plan may not
be granted with any Dividend Equivalents rights.
 
6.4 Stock Appreciation Right Agreement.  Each Award of SARs granted under the
Plan shall be evidenced by an Award Agreement that shall specify (a) whether the
SAR is intended to be a Freestanding SAR or a Tandem SAR, (b) the grant price of
the SAR, (c) the term of the SAR, (d) the vesting and termination provisions and
(e) such other provisions as the Committee shall determine that are not
inconsistent with the terms and provisions of the Plan. The Committee may impose
such additional conditions or restrictions on the exercise of any SAR as it may
deem appropriate.
 
6.5 Term of Stock Appreciation Rights.  The term of a SAR granted under the Plan
shall be determined by the Committee, in its sole discretion; provided that no
SAR shall be exercisable on or after the tenth anniversary date of its grant.
 
6.6 Exercise of Freestanding SARs.  Subject to the terms and provisions of the
Plan and the applicable Award Agreement, Freestanding SARs may be exercised in
whole or in part from time to time by the delivery of written notice in the
manner designated by the Committee stating (a) that the Holder wishes to
exercise such SAR on the date such notice is so delivered, (b) the number of
shares of Stock with respect to which the SAR is to be exercised and (c) the
address to which the payment due under such SAR should be mailed. In accordance
with applicable law, a Freestanding SAR may be exercised upon whatever
additional terms and conditions the Committee, in its sole discretion, imposes.
 
6.7 Exercise of Tandem SARs.
 
(a) Subject to the terms and provisions of the Plan and the applicable Award
Agreement, Tandem SARs may be exercised for all or part of the shares of Stock
subject to the related Option upon the surrender of the right to exercise the
equivalent portion of the related Option and by the delivery of written notice
in the manner designated by the Committee stating (a) that the Holder wishes to
exercise such SAR on the date such notice is so delivered, (b) the number of
shares of Stock with respect to which the SAR is to be exercised and (c) the
address to which the payment due under such SAR should be mailed. A Tandem SAR
may be exercised only with respect to the shares of Stock for which its related
Option is then exercisable. In accordance with applicable law, a Tandem SAR may
be exercised upon whatever additional terms and conditions the Committee, in its
sole discretion, imposes.
 
(b) Notwithstanding any other provision of the Plan to the contrary, with
respect to a Tandem SAR granted in connection with an ISO: (1) the Tandem SAR
will expire no later than the expiration of the underlying ISO; (2) the value of
the payout with respect to the Tandem SAR may be for no more than 100 percent
(100%) of the excess of the Fair Market Value of the shares of Stock subject to
the underlying ISO at the time the Tandem SAR is exercised


VI-1



--------------------------------------------------------------------------------



 



over the Option Price of the underlying ISO; and (3) the Tandem SAR may be
exercised only when the Fair Market Value of the shares of Stock subject to the
ISO exceeds the Option Price of the ISO.
 
6.8 Payment of SAR Amount.  Upon the exercise of a SAR, an Employee shall be
entitled to receive payment from the Company in an amount determined by
multiplying:
 
(a) The excess of the Fair Market Value of a share of the Stock on the date of
exercise over the grant price of the SAR by
 
(b) The number of shares of Stock with respect to which the SAR is exercised.
 
At the discretion of the Committee, the payment upon SAR exercise may be in
cash, in Stock of equivalent value, in some combination thereof or in any other
manner approved by the Committee in its sole discretion. The Committee’s
determination regarding the form of SAR payout shall be set forth in the Award
Agreement pertaining to the grant of the SAR.
 
6.9 Termination of Employment or Termination of Service.  Each Award Agreement
shall set forth the extent to which the grantee of a SAR shall have the right to
exercise the SAR following the grantee’s Termination of Employment or
Termination of Service. Such provisions shall be determined in the sole
discretion of the Committee, may be included in the Award Agreement entered into
with the grantee, and need not be uniform among all SARs issued pursuant to the
Plan and may reflect distinctions based on the reasons for termination.
 
6.10 Nontransferability of SARs.  Except as otherwise provided in a Holder’s
Award Agreement, no SAR granted under the Plan may be sold, transferred,
pledged, assigned or otherwise alienated or hypothecated, other than by will or
by the laws of descent and distribution. Further, except as otherwise provided
in a Holder’s Award Agreement, all SARs granted to a Holder under the Plan shall
be exercisable during his or her lifetime only by the Holder, and after that
time, by the Holder’s heirs or estate. Any attempted assignment of a SAR in
violation of this Section 6.10 shall be null and void.
 
6.11 No Rights as Stockholder.  A grantee of a SAR award, as such, shall have no
rights as a stockholder.
 
6.12 Restrictions on Stock Received.  The Committee may impose such conditions
and/or restrictions on any shares of Stock received upon exercise of a SAR
granted pursuant to the Plan as it may deem advisable or desirable. These
restrictions may include, but shall not be limited to, a requirement that the
Holder hold the shares of Stock received upon exercise of a SAR for a specified
period of time.


VI-2



--------------------------------------------------------------------------------



 



ARTICLE VII
 
RESTRICTED STOCK AWARDS
 
7.1 Restricted Stock Awards.  Subject to the terms and conditions of the Plan,
the Committee, at any time, and from time to time, may make Awards of Restricted
Stock to eligible persons in such numbers and upon such terms as the Committee
shall determine. The amount of, the vesting and the transferability restrictions
applicable to any Restricted Stock Award shall be determined by the Committee in
its sole discretion. If the Committee imposes vesting or transferability
restrictions on a Holder’s rights with respect to Restricted Stock, the
Committee may issue such instructions to the Company’s share transfer agent in
connection therewith as it deems appropriate. The Committee may also cause the
certificate for shares of Stock issued pursuant to a Restricted Stock Award to
be imprinted with any legend which counsel for the Company considers advisable
with respect to the restrictions or, should the shares of Stock be represented
by book or electronic entry rather than a certificate, the Company may take such
steps to restrict transfer of the shares of Stock as counsel for the Company
considers necessary or advisable to comply with applicable law.
 
7.2 Restricted Stock Award Agreement.  Each Restricted Stock Award shall be
evidenced by an Award Agreement that contains any vesting, transferability
restrictions and other provisions not inconsistent with the Plan as the
Committee may specify.
 
7.3 Holder’s Rights as Stockholder.  Subject to the terms and conditions of the
Plan, each recipient of a Restricted Stock Award shall have all the rights of a
stockholder with respect to the shares of Restricted Stock included in the
Restricted Stock Award during the Period of Restriction established for the
Restricted Stock Award. Dividends paid with respect to Restricted Stock in cash
or property other than shares of Stock or rights to acquire shares of Stock
shall be paid to the recipient of the Restricted Stock Award currently.
Dividends paid in shares of Stock or rights to acquire shares of Stock shall be
added to and become a part of the Restricted Stock. During the Period of
Restriction, certificates representing the Restricted Stock shall be registered
in the recipient’s name and bear a restrictive legend to the effect that
ownership of such Restricted Stock, and the enjoyment of all rights appurtenant
thereto, are subject to the restrictions, terms, and conditions provided in the
Plan and the applicable Restricted Stock Award Agreement. Such certificates
shall be deposited by the recipient with the Secretary of the Company or such
other officer of the Company as may be designated by the Committee, together
with all stock powers or other instruments of assignment, each endorsed in
blank, which will permit transfer to the Company of all or any portion of the
Restricted Stock which shall be forfeited in accordance with the Plan and the
applicable Restricted Stock Award Agreement.


VII-1



--------------------------------------------------------------------------------



 



ARTICLE VIII
 
DEFERRED STOCK UNIT AWARDS
 
8.1 Authority to Grant Deferred Stock Unit Awards.  Subject to the terms and
provisions of the Plan, the Committee, at any time, and from time to time, may
grant Deferred Stock Units under the Plan to eligible persons in such amounts
and upon such terms as the Committee shall determine. The amount of, the vesting
and the transferability restrictions applicable to any Deferred Stock Unit Award
shall be determined by the Committee in its sole discretion. The Committee shall
maintain a bookkeeping ledger account which reflects the number of Deferred
Stock Units credited under the Plan for the benefit of a Holder.
 
8.2 Deferred Stock Unit Awards.  A Deferred Stock Unit shall be similar in
nature to Restricted Stock except that no shares of Stock are actually
transferred to the Holder until a later date specified in the applicable Award
Agreement. Each Deferred Stock Unit shall have a value equal to the Fair Market
Value of a share of Stock.
 
8.3 Deferred Stock Unit Award Agreement.  Each Deferred Stock Unit Award shall
be evidenced by an Award Agreement that contains any Substantial Risk of
Forfeiture, vesting, transferability restrictions, form and time of payment
provisions and other provisions not inconsistent with the Plan as the Committee
may specify.
 
8.4 Dividend Equivalents.  Effective for Deferred Stock Awards granted under the
Plan on or after January 1, 2005, an Award Agreement for a Deferred Stock Unit
Award may specify that the Holder shall be entitled to the payment of Dividend
Equivalents under the Award.
 
8.5 Form of Payment Under Deferred Stock Unit Award.  Payment under a Deferred
Stock Unit Award shall be made in either cash or shares of Stock as specified in
the applicable Award Agreement.
 
8.6 Time of Payment Under Deferred Stock Unit Award.  A Holder’s payment under a
Deferred Stock Unit Award shall be made at such time as is specified in the
applicable Award Agreement. The Award Agreement shall specify that the payment
will be made (a) by a date that is no later than the date that is two and
one-half (21/2) months after the end of the Fiscal Year in which the Deferred
Stock Unit Award payment is no longer subject to a Substantial Risk of
Forfeiture or (b) at a time that is permissible under Section 409A. This
Section 8.6 is effective for awards issued under the Plan that are earned and
vested on or after January 1, 2005.
 
8.7 Holder’s Rights as Stockholder.  Each recipient of Deferred Stock Units
shall have no rights of a stockholder with respect to the Holder’s Deferred
Stock Units. A Holder shall have no voting rights with respect to any Deferred
Stock Unit Awards.


VIII-1



--------------------------------------------------------------------------------



 



ARTICLE IX
 
PERFORMANCE STOCK AND PERFORMANCE UNIT AWARDS
 
9.1 Authority to Grant Performance Stock and Performance Unit Awards.  Subject
to the terms and provisions of the Plan, the Committee, at any time, and from
time to time, may grant Performance Stock and Performance Unit Awards under the
Plan to eligible persons in such amounts and upon such terms as the Committee
shall determine. The amount of, the vesting and the transferability restrictions
applicable to any Performance Stock or Performance Unit Award shall be based
upon the attainment of such Performance Goals as the Committee may determine. A
Performance Goal for a particular Performance Stock or Performance Unit Award
must be established by the Committee prior to the earlier to occur of
(a) 90 days after the commencement of the period of service to which the
Performance Goal relates or (b) the lapse of 25 percent of the period of
service, and in any event while the outcome is substantially uncertain. A
Performance Goal must be objective such that a third party having knowledge of
the relevant facts could determine whether the goal is met. Such a Performance
Goal may be based on one or more business criteria that apply to the Employee,
one or more business units of the Company, or the Company as a whole, with
reference to one or more of the following: earnings per share, earnings per
share growth, total shareholder return, economic value added, cash return on
capitalization, increased revenue, revenue ratios (per employee or per
customer), net income, stock price, market share, return on equity, return on
assets, return on capital, return on capital compared to cost of capital, return
on capital employed, return on invested capital, shareholder value, net cash
flow, operating income, earnings before interest and taxes, cash flow, cash flow
from operations, cost reductions, cost ratios (per employee or per customer),
proceeds from dispositions, project completion time and budget goals, net cash
flow before financing activities, customer growth and total market value. Goals
may also be based on performance relative to a peer group of companies. Unless
otherwise stated, such a Performance Goal need not be based upon an increase or
positive result under a particular business criterion and could include, for
example, maintaining the status quo or limiting economic losses (measured, in
each case, by reference to specific business criteria). In interpreting Plan
provisions applicable to Performance Goals and Performance Stock or Performance
Unit Awards, it is intended that the Plan will conform with the standards of
section 162(m) of the Code and Treasury Regulations § 1.162-27(e)(2)(i), and the
Committee in establishing such goals and interpreting the Plan shall be guided
by such provisions. Prior to the payment of any compensation based on the
achievement of Performance Goals, the Committee must certify in writing that
applicable Performance Goals and any of the material terms thereof were, in
fact, satisfied. Subject to the foregoing provisions, the terms, conditions and
limitations applicable to any Performance Stock or Performance Unit Awards made
pursuant to the Plan shall be determined by the Committee. If the Committee
imposes vesting or transferability restrictions on a recipient’s rights with
respect to Performance Stock or Performance Unit Awards, the Committee may issue
such instructions to the Company’s share transfer agent in connection therewith
as it deems appropriate. The Committee may also cause the certificate for shares
of Stock issued pursuant to a Performance Stock or Performance Unit Award to be
imprinted with any legend which counsel for the Company considers advisable with
respect to the restrictions or, should the shares of Stock be represented by
book or electronic entry rather than a certificate, the Company may take such
steps to restrict transfer of the shares of Stock as counsel for the Company
considers necessary or advisable to comply with applicable law.
 
Each Performance Stock or Performance Unit Award shall be evidenced by an Award
Agreement that contains any vesting, transferability restrictions and other
provisions not inconsistent with the Plan as the Committee may specify.
 
9.2 Time of Payment Under Performance Unit Award.  A Holder’s payment under a
Performance Unit Award shall be made at such time as is specified in the
applicable Award Agreement. The Award Agreement shall specify that the payment
will be made (a) by a date that is no later than the date that is two and
one-half (21/2) months after the end of the calendar year in which the
Performance Unit Award payment is no longer subject to a Substantial Risk of
Forfeiture or (b) at a time that is permissible under Section 409A. This
Section 9.2 is effective for awards issued under the Plan that are earned and
vested on or after January 1, 2005.
 
9.3 Holder’s Rights as Stockholder With Respect to a Performance Stock
Award.  Subject to the terms and conditions of the Plan, each Holder of a
Performance Stock Award shall have all the rights of a stockholder with respect
to the shares of Stock issued to the Holder pursuant to the Award during any
period in which such issued


IX-1



--------------------------------------------------------------------------------



 



shares of Stock are subject to forfeiture and restrictions on transfer,
including without limitation, the right to vote such shares of Stock.
 
9.4 Increases Prohibited.  Neither the Committee nor the Board may increase the
amount of compensation payable under a Performance Stock Award or Performance
Unit Award. If the time at which a Performance Stock Award or Performance Unit
Award will vest or be paid is accelerated for any reason, the number of shares
of Stock subject to, or the amount payable under, the Performance Stock Award or
Performance Unit Award shall be reduced pursuant to Department of Treasury
Regulation § 1.162-27(e)(2)(iii) to reasonably reflect the time value of money.
 
9.5 Stockholder Approval.  No payments of Stock or cash will be made pursuant to
this Article IX unless the stockholder approval requirements of Department of
Treasury Regulation § 1.162-27(e)(4) are satisfied.
 
9.6 Dividend Equivalents.  Effective for Performance Unit Awards granted under
the Plan on or after January 1, 2005, an Award Agreement for a Performance Unit
Award may specify that the Holder shall be entitled to the payment of Dividend
Equivalents under the Award.


IX-2



--------------------------------------------------------------------------------



 



ARTICLE X
 
CASH-BASED AWARDS AND OTHER STOCK-BASED AWARDS
 
10.1 Authority to Grant Cash-Based Awards.  Subject to the terms and provisions
of the Plan, the Committee, at any time, and from time to time, may grant
Cash-Based Awards under the Plan to Employees in such amounts and upon such
terms, including the achievement of specific performance goals, as the Committee
shall determine.
 
10.2 Authority to Grant Other Stock-Based Awards.  Subject to the terms and
provisions of the Plan, the Committee, at any time, and from time to time, may
grant other types of equity-based or equity-related Awards not otherwise
described by the terms and provisions of the Plan (including the grant or offer
for sale of unrestricted shares of Stock) under the Plan to eligible persons in
such amounts and subject to such terms and conditions, as the Committee shall
determine. Such Awards may involve the transfer of actual shares of Stock to
Holders, or payment in cash or otherwise of amounts based on the value of shares
of Stock and may include, without limitation, Awards designed to comply with or
take advantage of the applicable local laws of jurisdictions other than the
United States.
 
10.3 Value of Cash-Based and Other Stock-Based Awards.  Each Cash-Based Award
shall specify a payment amount or payment range as determined by the Committee.
Each Other Stock-Based Award shall be expressed in terms of shares of Stock or
units based on shares of Stock, as determined by the Committee. The Committee
may establish performance goals in its discretion for Cash-Based Awards and
Other Stock-Based Awards. If the Committee exercises its discretion to establish
performance goals, the number and/or value of Cash-Based Awards or Other
Stock-Based Awards that will be paid out to the Holder will depend on the extent
to which the performance goals are met.
 
10.4 Payment of Cash-Based Awards and Other Stock-Based Awards.  Payment, if
any, with respect to a Cash-Based Award or an Other Stock-Based Award shall be
made in accordance with the terms of the Award, in cash or shares of Stock as
the Committee determines.
 
10.5 Termination of Employment or Service .  The Committee shall determine the
extent to which a grantee’s rights with respect to Cash-Based Awards and Other
Stock-Based Awards shall be affected by the grantee’s Termination of Employment
or Termination of Service. Such provisions shall be determined in the sole
discretion of the Committee and need not be uniform among all Awards of
Cash-Based Awards and Other Stock-Based Awards issued pursuant to the Plan.
 
10.6 Nontransferability.  Except as otherwise determined by the Committee,
neither Cash-Based Awards nor Other Stock-Based Awards may be sold, transferred,
pledged, assigned, or otherwise alienated or hypothecated, other than by will or
by the laws of descent and distribution. Further, except as otherwise provided
by the Committee, a Holder’s rights under the Plan, if exercisable, shall be
exercisable during his or her lifetime only by such Holder.


X-1



--------------------------------------------------------------------------------



 



ARTICLE XI
 
SUBSTITUTION AWARDS
 
Awards may be granted under the Plan from time to time in substitution for stock
options and other awards held by employees and directors of other corporations
who are about to become Employees, or whose employer is about to become a parent
or subsidiary corporation as contemplated in Section 3.1, conditioned in the
case of an Incentive Stock Option upon the employee becoming an employee of the
Company or a parent or subsidiary corporation of the Company, as the result of a
merger of consolidation of the Company with another corporation, or the
acquisition by the Company of substantially all the assets of another
corporation, or the acquisition by the Company of at least 50 percent (50%) of
the issued and outstanding stock of another corporation as the result of which
it becomes a subsidiary of the Company. The terms and conditions of the
substitute Awards so granted may vary from the terms and conditions set forth in
the Plan to such extent as the Board at the time of grant may deem appropriate
to conform, in whole or in part, to the provisions of the Award in substitution
for which they are granted, but with respect to Options that are Incentive Stock
Options, no such variation shall be such as to affect the status of any such
substitute Option as an incentive stock option under section 422 of the Code.


XI-1



--------------------------------------------------------------------------------



 



ARTICLE XII
 
ADMINISTRATION
 
12.1 Awards.  The Plan shall be administered by the Committee or, in the absence
of the Committee or in the case of awards issued to Directors, the Plan shall be
administered by the Board. The members of the Committee (that is not itself the
Board) shall serve at the discretion of the Board. The Committee shall have full
and exclusive power and authority to administer the Plan and to take all actions
that the Plan expressly contemplates or are necessary or appropriate in
connection with the administration of the Plan with respect to Awards granted
under the Plan.
 
12.2 Authority of the Committee.  The Committee shall have full and exclusive
power to interpret and apply the terms and provisions of the Plan and Awards
made under the Plan, and to adopt such rules, regulations and guidelines for
implementing the Plan as the Committee may deem necessary or proper, all of
which powers shall be exercised in the best interests of the Company and in
keeping with the objectives of the Plan. A majority of the members of the
Committee shall constitute a quorum for the transaction of business, and the
vote of a majority of those members present at any meeting shall decide any
question brought before that meeting. Any decision or determination reduced to
writing and signed by a majority of the members shall be as effective as if it
had been made by a majority vote at a meeting properly called and held. All
questions of interpretation and application of the Plan, or as to Awards granted
under the Plan, shall be subject to the determination, which shall be final and
binding, of a majority of the whole Committee. When appropriate, the Plan shall
be administered in order to qualify certain of the Options granted hereunder as
Incentive Stock Options. No member of the Committee shall be liable for any act
or omission of any other member of the Committee or for any act or omission on
his own part, including but not limited to the exercise of any power or
discretion given to him under the Plan, except those resulting from his own
gross negligence or willful misconduct. In carrying out its authority under the
Plan, the Committee shall have full and final authority and discretion,
including but not limited to the following rights, powers and authorities, to:
 
(a) determine the persons to whom and the time or times at which Awards will be
made;
 
(b) determine the number and exercise price of shares of Stock covered in each
Award, subject to the terms and provisions of the Plan;
 
(c) determine the terms, provisions and conditions of each Award, which need not
be identical and need not match the default terms set forth in the Plan;
 
(d) accelerate the time at which any outstanding Award will vest;
 
(e) prescribe, amend and rescind rules and regulations relating to
administration of the Plan; and
 
(f) make all other determinations and take all other actions deemed necessary,
appropriate or advisable for the proper administration of the Plan.
 
The Committee may make an Award to an individual who the Company expects to
become an Employee of the Company or any of its Affiliates within six (6) months
after the date of grant of the Award, with the Award being subject to and
conditioned on the individual actually becoming an Employee within that time
period and subject to other terms and conditions as the Committee may establish.
The Committee may correct any defect or supply any omission or reconcile any
inconsistency in the Plan or in any Award to a Holder in the manner and to the
extent the Committee deems necessary or desirable to further the Plan’s
objectives. Further, the Committee shall make all other determinations that may
be necessary or advisable for the administration of the Plan. As permitted by
law and the terms and provisions of the Plan, the Committee may delegate its
authority as identified in this Section 12.2.


XII-1



--------------------------------------------------------------------------------



 



The actions of the Committee in exercising all of the rights, powers, and
authorities set out in this Article XII and all other Articles of the Plan, when
performed in good faith and in its sole judgment, shall be final, conclusive and
binding on all persons. The Committee may employ attorneys, consultants,
accountants, agents, and other persons, any of whom may be an Employee, and the
Committee, the Company, and its officers and Board shall be entitled to rely
upon the advice, opinions, or valuations of any such persons.
 
12.3 Decisions Binding.  All determinations and decisions made by the Committee
and the Board pursuant to the provisions of the Plan and all related orders and
resolutions of the Committee and the Board shall be final, conclusive and
binding on all persons, including the Company, its stockholders, Employees,
Holders and the estates and beneficiaries of Employees and Holders.
 
12.4 No Liability.  Under no circumstances shall the Company, the Board or the
Committee incur liability for any indirect, incidental, consequential or special
damages (including lost profits) of any form incurred by any person, whether or
not foreseeable and regardless of the form of the act in which such a claim may
be brought, with respect to the Plan or the Company’s or the Committee’s or the
Board’s roles in connection with the Plan.


XII-2



--------------------------------------------------------------------------------



 



ARTICLE XIII
 
AMENDMENT OR TERMINATION OF PLAN
 
13.1 Amendment, Modification, Suspension, and Termination.  Subject to
Section 13.2 the Committee may, at any time and from time to time, alter, amend,
modify, suspend, or terminate the Plan and any Award Agreement in whole or in
part; provided, however, that, without the prior approval of the Company’s
stockholders and except as provided in Section 4.6, the Committee shall not
directly or indirectly lower the Option Price of a previously granted Option or
the grant price of a previously granted SAR issued under the Plan, and no
amendment of the Plan shall be made without stockholder approval if stockholder
approval is required by applicable law or stock exchange rules.
 
13.2 Awards Previously Granted.  Notwithstanding any other provision of the Plan
to the contrary, no termination, amendment, suspension, or modification of the
Plan or an Award Agreement shall adversely affect in any material way any Award
previously granted under the Plan, without the written consent of the Holder
holding such Award.


XIII-1



--------------------------------------------------------------------------------



 



ARTICLE XIV
 
MISCELLANEOUS
 
14.1 Unfunded Plan/No Establishment of a Trust Fund.  Holders shall have no
right, title, or interest whatsoever in or to any investments that the Company
or any of its Affiliates may make to aid in meeting obligations under the Plan.
Nothing contained in the Plan, and no action taken pursuant to its provisions,
shall create or be construed to create a trust of any kind, or a fiduciary
relationship between the Company and any Holder, beneficiary, legal
representative, or any other person. To the extent that any person acquires a
right to receive payments from the Company under the Plan, such right shall be
no greater than the right of an unsecured general creditor of the Company. All
payments to be made hereunder shall be paid from the general funds of the
Company and no special or separate fund shall be established and no segregation
of assets shall be made to assure payment of such amounts, except as expressly
set forth in the Plan. No property shall be set aside nor shall a trust fund of
any kind be established to secure the rights of any Holder under the Plan. All
Holders shall at all times rely solely upon the general credit of the Company
for the payment of any benefit which becomes payable under the Plan. The Plan is
not intended to be subject to the Employee Retirement Income Security Act of
1974, as amended.
 
14.2 No Employment Obligation.  The granting of any Award shall not constitute
an employment contract, express or implied, nor impose upon the Company or any
Affiliate any obligation to employ or continue to employ, or utilize the
services of, any Holder. The right of the Company or any Affiliate to terminate
the employment of, or provision of services by, any person shall not be
diminished or affected by reason of the fact that an Award has been granted to
him, and nothing in the Plan or an Award Agreement shall interfere with or limit
in any way the right of the Company or its Affiliates to terminate any Holder’s
employment or provision of service to the Company at any time or for any reason
not prohibited by law.
 
14.3 Tax Withholding.  The Company or any Affiliate shall be entitled to deduct
from other compensation payable to each Holder any sums required by federal,
state or local tax law to be withheld with respect to the vesting or exercise of
an Award or lapse of restrictions on an Award. In the alternative, the Company
may require the Holder (or other person validly exercising the Award) to pay
such sums for taxes directly to the Company or any Affiliate in cash or by check
within ten days after the date of vesting, exercise or lapse of restrictions. In
the discretion of the Committee, and with the consent of the Holder, the Company
may reduce the number of shares of Stock issued to the Holder upon such Holder’s
exercise of an Option to satisfy the tax withholding obligations of the Company
or an Affiliate; provided that the Fair Market Value of the shares of Stock held
back shall not exceed the Company’s or the Affiliate’s Minimum Statutory
Withholding Tax Obligations. The Committee may, in its discretion, permit a
Holder to satisfy any Minimum Statutory Withholding Tax Obligations arising upon
the vesting of Award by delivering to the Holder of the Award a reduced number
of shares of Stock in the manner specified herein. If permitted by the Committee
and acceptable to the Holder, at the time of vesting of shares of under the
Award, the Company shall (a) calculate the amount of the Company’s or an
Affiliate’s Minimum Statutory Withholding Tax Obligations on the assumption that
all such shares of Stock vested under the Award are made available for delivery,
(b) reduce the number of such shares of Stock made available for delivery so
that the Fair Market Value of the shares of Stock withheld on the vesting date
approximates the Company’s or an Affiliate Minimum Statutory Withholding Tax
Obligation and (c) in lieu of the withheld shares of Stock, remit cash to the
United States Treasury and/or other applicable governmental authorities, on
behalf of the Holder, in the amount of the Minimum Statutory Withholding Tax
Obligations due. The Company shall withhold only whole shares of Stock to
satisfy its Minimum Statutory Withholding Tax Obligations. Where the Fair Market
Value of the withheld shares of Stock does not equal the amount of the Minimum
Statutory Withholding Tax Obligations, the Company shall withhold shares of
Stock with a Fair Market Value slightly less than the amount of its Minimum
Statutory Withholding Tax Obligation and the Holder must satisfy the remaining
Minimum Statutory Withholding Tax Obligation in some other manner permitted
under this Section 14.3. The withheld shares of Stock not made available for
delivery by the Company shall be retained as treasury shares or will be
cancelled and, in either case, the Holder’s right, title and interest in such
shares of Stock shall terminate. The Company shall have no obligation upon
vesting or exercise of any Award or lapse of restrictions on an Award until the
Company or an Affiliate has received payment sufficient to cover the Minimum
Statutory Withholding Tax Obligation with respect to that vesting, exercise or
lapse of restrictions. Neither the Company nor any Affiliate shall be obligated
to advise a Holder of the existence of the tax or the amount which it will be
required to withhold.


XIV-1



--------------------------------------------------------------------------------



 



14.4 Written Agreement.  Each Award shall be embodied in a written agreement or
statement which shall be subject to the terms and conditions of the Plan. The
Award Agreement shall be signed by a member of the Committee on behalf of the
Committee and the Company or by an executive officer of the Company, other than
the Holder, on behalf of the Company, and may be signed by the Holder to the
extent required by the Committee. The Award Agreement may contain any other
provisions that the Committee in its discretion shall deem advisable which are
not inconsistent with the terms and provisions of the Plan.
 
14.5 Indemnification of the Committee.  The Company shall indemnify each present
and future member of the Committee against, and each member of the Committee
shall be entitled without further action on his or her part to indemnity from
the Company for, all expenses (including attorney’s fees, the amount of
judgments and the amount of approved settlements made with a view to the
curtailment of costs of litigation, other than amounts paid to the Company
itself) reasonably incurred by such member in connection with or arising out of
any action, suit or proceeding in which such member may be involved by reason of
such member being or having been a member of the Committee, whether or not he or
she continues to be a member of the Committee at the time of incurring the
expenses, including, without limitation, matters as to which such member shall
be finally adjudged in any action, suit or proceeding to have been negligent in
the performance of such member’s duty as a member of the Committee. However,
this indemnity shall not include any expenses incurred by any member of the
Committee in respect of matters as to which such member shall be finally
adjudged in any action, suit or proceeding to have been guilty of gross
negligence or willful misconduct in the performance of his duty as a member of
the Committee. In addition, no right of indemnification under the Plan shall be
available to or enforceable by any member of the Committee unless, within
60 days after institution of any action, suit or proceeding, such member shall
have offered the Company, in writing, the opportunity to handle and defend same
at its own expense. This right of indemnification shall inure to the benefit of
the heirs, executors or administrators of each member of the Committee and shall
be in addition to all other rights to which a member of the Committee may be
entitled as a matter of law, contract or otherwise.
 
14.6 Gender and Number.  If the context requires, words of one gender when used
in the Plan shall include the other and words used in the singular or plural
shall include the other.
 
14.7 Severability.  In the event any provision of the Plan shall be held illegal
or invalid for any reason, the illegality or invalidity shall not affect the
remaining parts of the Plan, and the Plan shall be construed and enforced as if
the illegal or invalid provision had not been included.
 
14.8 Headings.  Headings of Articles and Sections are included for convenience
of reference only and do not constitute part of the Plan and shall not be used
in construing the terms and provisions of the Plan.
 
14.9 Other Compensation Plans.  The adoption of the Plan shall not affect any
other option, incentive or other compensation or benefit plans in effect for the
Company or any Affiliate, nor shall the Plan preclude the Company from
establishing any other forms of incentive compensation arrangements for
Employees.
 
14.10 Other Awards.  The grant of an Award shall not confer upon the Holder the
right to receive any future or other Awards under the Plan, whether or not
Awards may be granted to similarly situated Holders, or the right to receive
future Awards upon the same terms or conditions as previously granted.
 
14.11 Successors.  All obligations of the Company under the Plan with respect to
Awards granted hereunder shall be binding on any successor to the Company,
whether the existence of such successor is the result of a direct or indirect
purchase, merger, consolidation, or otherwise, of all or substantially all of
the business and/or assets of the Company.
 
14.12 Law Limitations/Governmental Approvals.  The granting of Awards and the
issuance of shares of Stock under the Plan shall be subject to all applicable
laws, rules, and regulations, and to such approvals by any governmental agencies
or national securities exchanges as may be required.
 
14.13 Delivery of Title.  The Company shall have no obligation to issue or
deliver evidence of title for shares of Stock issued under the Plan prior to:
 
(a) obtaining any approvals from governmental agencies that the Company
determines are necessary or advisable; and


XIV-2



--------------------------------------------------------------------------------



 



(b) completion of any registration or other qualification of the Stock under any
applicable national or foreign law or ruling of any governmental body that the
Company determines to be necessary or advisable.
 
14.14 Inability to Obtain Authority.  The inability of the Company to obtain
authority from any regulatory body having jurisdiction, which authority is
deemed by the Company’s counsel to be necessary to the lawful issuance and sale
of any shares of Stock hereunder, shall relieve the Company of any liability in
respect of the failure to issue or sell such shares of Stock as to which such
requisite authority shall not have been obtained.
 
14.15 Investment Representations.  The Committee may require any person
receiving Stock pursuant to an Award under the Plan to represent and warrant in
writing that the person is acquiring the shares of Stock for investment and
without any present intention to sell or distribute such Stock.
 
14.16 Persons Residing Outside of the United States.  Notwithstanding any
provision of the Plan to the contrary, in order to comply with the laws in other
countries in which the TMW Group operates or has Employees, the Committee, in
its sole discretion, shall have the power and authority to:
 
(a) determine which Affiliates shall be covered by the Plan;
 
(b) determine which persons employed outside the United States are eligible to
participate in the Plan;
 
(c) amend or vary the terms and provisions of the Plan and the terms and
conditions of any Award granted to persons who reside outside the United States;
 
(d) establish subplans and modify exercise procedures and other terms and
procedures to the extent such actions may be necessary or advisable — any
subplans and modifications to Plan terms and procedures established under this
Section 14.16 by the Committee shall be attached to the Plan document as
Appendices; and
 
(e) take any action, before or after an Award is made, that it deems advisable
to obtain or comply with any necessary local government regulatory exemptions or
approvals.
 
Notwithstanding the above, the Committee may not take any actions hereunder, and
no Awards shall be granted, that would violate the Exchange Act, the Code, any
securities law or governing statute or any other applicable law.
 
14.17 No Fractional Shares.  No fractional shares of Stock shall be issued or
delivered pursuant to the Plan or any Award. The Committee shall determine
whether cash, additional Awards, or other property shall be issued or paid in
lieu of fractional shares of Stock or whether such fractional shares or any
rights thereto shall be forfeited or otherwise eliminated.
 
14.18 Arbitration of Disputes.  Any controversy arising out of or relating to
the Plan or an Option Agreement shall be resolved by arbitration conducted
pursuant to the arbitration rules of the American Arbitration Association. The
arbitration shall be final and binding on the parties.
 
14.19 Governing Law.  The provisions of the Plan and the rights of all persons
claiming thereunder shall be construed, administered and governed under the laws
of the State of Texas.


XIV-3